UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7926


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

CHARLOTTE JOHNSON,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
Chief District Judge.  (4:11-cr-00109-RBS-FBS-1; 4:13-cv-00111-
RBS)


Submitted:   April 17, 2014                 Decided:   April 29, 2014


Before KEENAN, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charlotte Johnson, Appellant Pro Se. Eric Matthew Hurt,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Charlotte Johnson seeks to appeal the district court’s

order denying relief on her 28 U.S.C. § 2255 motion.                              The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.                       28 U.S.C. § 2253(c)(1)(B).              A

certificate          of     appealability           will      not   issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2).                 When the district court denies relief

on   the        merits,      a      prisoner        satisfies       this     standard      by

demonstrating         that       reasonable         jurists    would      find    that     the

district        court’s     assessment      of       the    constitutional        claims    is

debatable       or    wrong.        Slack   v.       McDaniel,      529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling     is    debatable,       and    that       the    motion   states   a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

                We have independently reviewed the record and conclude

that Johnson has not made the requisite showing.                             Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense        with    oral    argument        because    the    facts      and    legal




                                                2
contentions   are   adequately   presented   in   the   materials   before

this Court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3